  Case 17-20334         Doc 50     Filed 11/05/18 Entered 11/05/18 09:23:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-20334
         TIFFANY KING
         JULIUS WEISINGER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/07/2017.

         2) The plan was confirmed on 10/17/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-20334        Doc 50       Filed 11/05/18 Entered 11/05/18 09:23:42                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,800.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,462.99
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $132.40
    Other                                                                    $51.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,646.91

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE SOUTH SUBURBAN HOS      Unsecured           1.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         228.35           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,841.30       2,413.35        2,413.35           0.00       0.00
CONCORD APARTMENTS               Unsecured      1,000.00            NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         526.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority          400.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS INC         Unsecured            NA            NA           118.56           0.00       0.00
ILLINOIS TITLE LOANS INC         Secured              NA         118.56          118.56           0.00       0.00
INTERNAL REVENUE SERVICE         Priority          471.87        528.73          528.73           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,053.00       1,590.01        1,590.01           0.00       0.00
LEDFORD WU & BORGES              Unsecured      4,000.00            NA              NA            0.00       0.00
Lucas Holcomb & Medrea           Unsecured         650.00           NA              NA            0.00       0.00
Lucas Holcomb & Medrea           Unsecured         522.00           NA              NA            0.00       0.00
Lucas Holcomb & Medrea           Unsecured         313.00           NA              NA            0.00       0.00
MEA MUNSTER                      Unsecured         538.00           NA              NA            0.00       0.00
MUNSTER COMMUNITY HOSPITAL       Unsecured      3,000.00            NA              NA            0.00       0.00
Penn Credit                      Unsecured         200.00           NA              NA            0.00       0.00
Penn Credit                      Unsecured         200.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured     15,093.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Secured        8,075.00     23,617.09        23,617.09        527.35     625.74
ST IL TOLLWAY AUTHORITY          Unsecured     94,024.40    127,222.40       127,222.40           0.00       0.00
SULLIVAN URGENT AID CENTER       Unsecured         336.00           NA              NA            0.00       0.00
TENINGA BERGSTROM REALTY         Unsecured      4,709.00       4,709.00        4,709.00           0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      9,073.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,805.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      7,130.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,645.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      4,643.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,604.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl           Unsecured      3,412.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured      9,783.00     47,624.27        47,624.27           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-20334        Doc 50     Filed 11/05/18 Entered 11/05/18 09:23:42                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim       Claim         Claim        Principal        Int.
Name                              Class    Scheduled    Asserted      Allowed         Paid           Paid
VILLAGE OF EAST HAZEL CREST    Unsecured           NA        200.00        200.00           0.00         0.00
VILLAGE OF LANSING             Unsecured           NA        337.50        337.50           0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                $0.00                  $0.00
      Mortgage Arrearage                                 $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                       $23,617.09              $527.35                $625.74
      All Other Secured                                $118.56                $0.00                  $0.00
TOTAL SECURED:                                      $23,735.65              $527.35                $625.74

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                 $0.00
       Domestic Support Ongoing                           $0.00                $0.00                 $0.00
       All Other Priority                               $528.73                $0.00                 $0.00
TOTAL PRIORITY:                                         $528.73                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                        $184,215.09                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                          $1,646.91
       Disbursements to Creditors                          $1,153.09

TOTAL DISBURSEMENTS :                                                                       $2,800.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-20334         Doc 50      Filed 11/05/18 Entered 11/05/18 09:23:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
